DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 20 May 2022 has been fully considered.
Examiner notes that copies of the cited foreign patent documents are found in the file wrapper for parent app. no. 15/658768.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Panel Comprising an Inclined Surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation, “the adhesive layer.”  There is insufficient antecedent basis for this limitation in the claim.  As best understood by Examiner, this feature refers to the “adhesion layer.”
Claims 10-14 are rejected for merely containing the flaws of the parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 11,349,109. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1, U.S. Patent No. 11,349,109 claims a display apparatus as claimed, comprising:
a panel layer (“panel layer”) to display an image (first clause, claim 1);
a protection film (“protection film”) on a first surface of the panel layer (first clause, claim 1); and
a polarizing layer (“polarizing layer”) on a second surface of the panel layer, the first surface of the panel layer and the second surface of the panel layer being opposite to each other (first clause, claim 1),
wherein a width of a first surface (“third surface”) of the protection film is greater than a width of a second surface (“fourth surface”) of the protection film in a direction parallel to the first surface of the panel layer, the first surface of the protection film being close to the first surface of the panel layer, and the second surface of the protection film being opposite to the first surface of the protection film (fourth clause, claim 1).

With respect to claim 2, U.S. Patent No. 11,349,109 claims further comprising an adhesion layer between the first surface of the protection film and the first surface of the panel layer (claim 4).
With respect to claim 3, U.S. Patent No. 11,349,109 claims wherein a width of a first surface of the adhesion layer close to the first surface of the protection film is less than a width of a second surface of the adhesion layer close to the first surface of the panel layer (claim 5).
With respect to claim 4, U.S. Patent No. 11,349,109 claims wherein the polarizing layer is directly on the panel layer (claim 6).
With respect to claim 5, U.S. Patent No. 11,349,109 claims wherein a first surface of the polarizing layer close to the second surface of the panel layer and a second surface of the polarizing layer opposite to the first surface of the polarizing layer have a same width (claim 7).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prushinskiy et al. (US Patent Application Publication 2013/0169515, hereinafter Prushinskiy ‘515).
With respect to claim 1, Prushinskiy ‘515 teaches (FIGs. 1 and 2) a display apparatus as claimed, comprising:
a panel layer (200) to display an image ([0047]);
a protection film (100) on a first surface (lower surface) of the panel layer (200) ([0047]); and
a polarizing layer (300) on a second surface (upper surface) of the panel layer (200), the first surface (lower surface) of the panel layer and the second surface of the panel layer being opposite to each other ([0047, 0084]),
wherein a width of a first surface (upper surface) of the protection film (100) is greater than a width of a second surface (lower surface) of the protection film in a direction parallel to the first surface (lower surface) of the panel layer (200), the first surface of the protection film being close to the first surface of the panel layer, and the second surface of the protection film being opposite to the first surface of the protection film ([0047]).

With respect to claim 2, Prushinskiy ‘515 teaches further comprising an adhesion layer (not shown) between the first surface (upper surface) of the protection film (100) and the first surface (lower surface) of the panel layer (200) ([0104]).
With respect to claim 4, Prushinskiy ‘515 teaches wherein the polarizing layer (300) is directly on the panel layer (200) ([0047, 0084]).
With respect to claim 5, Prushinskiy ‘515 teaches wherein a first surface (lower surface) of the polarizing layer (300) close to the second surface (upper surface) of the panel layer (200) and a second surface (upper surface) of the polarizing layer opposite to the first surface of the polarizing layer have a same width ([0047, 0084]).
With respect to claim 6, Prushinskiy ‘515 teaches wherein the polarizing layer (300) comprises a polarizing film to be attached to the panel layer (200) ([0047, 0084]).
With respect to claim 7, Prushinskiy ‘515 teaches wherein the panel layer (200) is a flexible layer ([0046]).
With respect to claim 8, Prushinskiy ‘515 teaches wherein the panel layer (200) comprises: a flexible substrate (210) ([0055]); at least one thin film transistor (TFT) on the flexible substrate ([0057]); an organic light-emitting diode (OLED) on the flexible substrate, the organic light-emitting diode comprising a first electrode (221) electrically connected to the at least one thin film transistor, a second electrode (223), and a emission layer (222) between the first electrode and the second electrode ([0058, 0060]); and a thin film encapsulating layer (230) on the organic light-emitting diode, the thin film encapsulating layer comprising at least one organic layer (“organic layer”) and at least one inorganic layer (“inorganic layer”) ([0074]).

With respect to claim 9, Prushinskiy ‘515 teaches (FIGs. 1 and 2) a display apparatus as claimed, comprising:
a flexible substrate (210) ([0055]);
at least one thin film transistor (TFT) on the flexible substrate (210) ([0057]);
a light-emitting diode (OLED) on the flexible substrate (210) ([0058]);
a thin film encapsulating layer (230) on the light-emitting diode (OLED), the thin film encapsulating layer comprising at least one organic layer (“organic film”) and at least one inorganic layer (“inorganic film”) ([0074]);
a polarizing layer (300) on the thin film encapsulating layer (230) ([0047, 0084]);
a protection film (100) on the flexible substrate (210) ([0047]); and
an adhesion layer (not shown) between the flexible substrate (210) and the protection film (100) ([0104]),
wherein a width of a first surface (upper surface) of the protection film (100) is greater than a width of a second surface (lower surface) of the protection film, the first surface of the protection film being close to the adhesive layer (not shown), and the second surface of the protection film being opposite to the first surface of the protection film ([0047]).

With respect to claim 10, Prushinskiy ‘515 teaches wherein a first surface (lower surface) of the polarizing layer (300) close to the light-emitting diode (OLED) and a second surface (upper surface) of the polarizing layer opposite to the first surface of the polarizing layer have a same width ([00047, 0084]).
With respect to claim 11, Prushinskiy ‘515 teaches wherein the polarizing layer (300) comprises a polarizing film ([0047, 0084]).
With respect to claim 13, Prushinskiy ‘515 teaches wherein the light-emitting diode (OLED) comprises an organic light-emitting diode ([0058]).
With respect to claim 14, Prushinskiy ‘515 teaches wherein the thin film encapsulating layer (230) comprises a structure in which the organic layer (“organic layer”) and the inorganic layer (“inorganic layer”) are alternately stacked ([0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prushinskiy ‘515 as applied to claims 2 and 9 above, and further in view of Greene et al. (US Patent 5,903,328, hereinafter Greene ‘328).
With respect to claims 3 and 12, Prushinskiy ‘515 teaches the device as described in claims 2 and 9 above with the exception of the additional limitation wherein a width of a first surface of the adhesion layer close to the first surface of the protection film is less than a width of a second surface of the adhesion layer close to the first surface of the panel layer; and wherein a width of a first surface of the adhesion layer close to the first surface of the protection film is less than a width of a second surface of the adhesion layer close to the flexible substrate.
However, Greene ‘328 teaches (FIG. 2) an adhesion layer (lower-right 16) having a width of a first surface (lower surface) close to a first surface (upper surface) of a protection film (“Continuous Polarizer” and 200) less than a width of a second surface (upper surface) of the adhesion layer close to a first surface of a display tile (“’B’ Tile”) (col. 3, ln. 36-43; col. 4, ln. 66 – col. 5, ln. 8) to connect a seamless, tiled flat-panel display to the protection film (col. 1, ln. 6-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a width of a first surface of the adhesion layer close to the first surface of the protection film of Prushinskiy ‘515 less than a width of a second surface of the adhesion layer close to the first surface of the panel layer; and less than a width of a second surface of the adhesion layer close to the flexible substrate as taught by Greene ‘328 to connect a seamless, tiled flat-panel display to the protection film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893    
                                                      

                                                                                                                                            


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826